      Case 3:16-cv-01312-L Document 40 Filed 02/15/21             Page 1 of 5 PageID 436



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 NEAL DAVIS,                                        §
                                                    §
        Plaintiff,                                  §
                                                    §
 v.                                                 §   Case No. 3:16-CV-01312-L
                                                    §
 MARTIN MARIETTA MATERIALS,                         §
 INC.,                                              §
                                                    §
        Defendant.                                  §



      DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE ON MOTION TO STRIKE
                      SUMMARY JUDGMENT EVIDENCE
         Defendant Martin Marietta Materials, Inc. (“Martin Marietta”) previously filed a Summary

Judgment Reply, which in part objected to Plaintiff’s sham affidavit testimony, declarations from

untimely witnesses, and Plaintiff’s interrogatory answers. (Dkt. 35). Plaintiff has now filed a

Response to Defendant’s Motion to Strike Summary Judgment Evidence (Dkt. 39), which prompts

this Reply.

A.       Sham affidavit testimony is not admissible.

         Plaintiff’s Summary Judgment Response repeatedly relied on passages from Plaintiff’s

Affidavit that directly contradicted his earlier deposition testimony. Martin Marietta’s Reply

repeatedly sought to strike this sham affidavit testimony from the summary judgment record. See

Reply (Dkt. 35), pp. 2-7. Plaintiff’s Response to Motion to Strike (Dkt. 39) does not address

Plaintiff’s use of affidavit testimony that directly contradicts his prior deposition testimony.

Accordingly, the suspect passages from Plaintiff’s Affidavit should be stricken.




                                                1
     Case 3:16-cv-01312-L Document 40 Filed 02/15/21                 Page 2 of 5 PageID 437



B.      Post-discovery disclosures of new witnesses are not timely.

        On May 12, 2016, Martin Marietta removed Plaintiff’s lawsuit to this Court (Dkt. 1), and

the Court promptly entered the original Scheduling Order with a discovery deadline of June 2,

2017. (Dkt. 6, p. 4). Plaintiff later sought a stay and approximately two years and ten months later

requested removal of the stay. The Court entered an Order denying in part Plaintiff’s Motion to

Reopen the Case. (Dkt. 14). Specifically, the Court rejected Plaintiff’s attempt to add a new cause

of action because the amendment deadline had expired roughly three years earlier (before the stay

was entered), and Plaintiff had neither sought leave nor provided “good cause” to amend post-

deadline. (Dkt. 14, p. 2). Shortly thereafter, the Court entered its First Amended Scheduling Order

(“Amended Order”) with a discovery deadline of September 4, 2020. (Dkt. 18, p. 4). Thus, based

on Plaintiff’s extended stay, discovery ended roughly four years and four months after Plaintiff

filed his case.

        The Amended Order stated in bold and italics: “A motion for an extension of any deadline

set herein must be made prior to its expiration.” (Dkt. 18, p. 8) Accordingly, when the discovery

period expired on September 4, 2020, discovery was over. As Plaintiff’s Response admits, on

September 23, 2020, Plaintiff served amended disclosures, which purported to add five previously

undisclosed witnesses, after the discovery deadline and two days before the summary judgment

deadline. Plaintiff never moved for leave to reopen discovery or otherwise obtain permission to

disclose new witnesses. Instead, when responding to summary judgment, Plaintiff submitted

declarations from two of the five untimely witnesses with no explanation, excuse, or request for

leave. Defendant promptly moved to strike the declarations of Yzquierdo and Prah.

        Plaintiff now (incorrectly) argues that it is timely to wait until after the discovery deadline

before disclosing witnesses. Federal Rule of Civil Procedure 37(c)(1) provides that, “[i]f a party

fails to provide information or identify a witness as required by Rule 26(a) or (e), the party is not
                                                  2
    Case 3:16-cv-01312-L Document 40 Filed 02/15/21                 Page 3 of 5 PageID 438



allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a

trial, unless the failure was substantially justified or is harmless.” Accordingly, a court may

“exclude a witness’s testimony where the disclosing party did not identify additional witnesses

prior to the close of discovery and offers no persuasive explanation for the failure to comply with

the discovery deadline.” State Auto. Mutual Ins. Co. v. Freehold Mgt., Inc., 2018 WL 3616921,

*3 (N.D. Tex. July 26, 2018) (court denies motion for leave to designate expert witness two days

after discovery deadline because enforcement of local rules and scheduling orders is important).

        Here, Plaintiff never requested leave likely because Plaintiff is not even close to meeting

the “good cause” standard. 1 In Garvin v. Arcturus Venture Partners Inc., this Court rejected an

unopposed motion for leave to extend the discovery deadline because the case was already three

years old and plaintiff’s lack of diligence was not “good cause.” 2018 WL 3391988, *4 (N.D.

Tex. July 11, 2018). Here, Plaintiff’s case is approaching five years old, and Plaintiff’s excuse for

late disclosure is that he forgot about a list that he created.

        Counsel for Plaintiff does not and cannot explain why Plaintiff needed a list to identify

people he already thought were witnesses. If counsel for Plaintiff had exercised diligence in

collecting discovery information from Plaintiff, these names would have been revealed years ago.

A multi-year lack of diligence does not establish good cause—and Plaintiff has not even argued

he can meet the standard. 2 Accordingly, the Yzquierdo Declaration and Prah Declaration should

be stricken from the summary judgment record.



1
 The Court’s Order denying in part Plaintiff’s Motion to Reopen has a footnote that defines
“good cause” when seeking leave to amend after a scheduling order deadline. (Dkt. 14, p. 2).
2
  Plaintiff suggests that Defendant is at fault because Defendant did not agree to reopen
discovery when the summary judgment deadline was two days away. Defendant had no interest
in reopening discovery to depose five new witnesses (i) after the case had already been pending
for more than five years, (ii) after the discovery deadline had passed and Plaintiff had no
                                                    3
   Case 3:16-cv-01312-L Document 40 Filed 02/15/21                  Page 4 of 5 PageID 439



C.    Plaintiff’s late-filed verification page does not make his interrogatories
admissible.

        Under Federal Rule of Civil Procedure 56(c)(4), Plaintiff’s summary judgment evidence

may include “[a]n affidavit or declaration . . . made on personal knowledge, set[ting] out facts that

would be admissible in evidence, and show[ing] that the affiant or declarant is competent to testify

on the matters stated.” The question, thus, is whether Plaintiff’s late-filed verification page

somehow transforms his interrogatory answers into an admissible affidavit. See Fowler v. S. Bell

Tel. & Tel. Co., 343 F.2d 150, 154 (5th Cir. 1965) (in the context of summary judgment, “verified

pleadings [must] meet the standards for affidavits . . . Moreover, verification must be on personal

knowledge alone, whereas these petitions were verified only on ‘knowledge, information and

belief.’”) (internal citations omitted).

      Plaintiff’s Verification Page states:

         I, Neal Davis, believe, based on reasonable inquiry, that the [Interrogatories] are
         true and correct to the best of my knowledge, information, and belief. I verify
         under penalty of perjury that the foregoing is true and correct. (Dkt.39-1, p. 15)
         (emphasis added).

        This statement does not transform Plaintiff’s verified interrogatory responses into

competent summary judgment evidence, as they must be based on personal knowledge alone. See

Fowler, 343 F.3d at 154; see also Bolen v. Dengel, 340 F.3d 300, 313 (5th Cir. 2003), as amended

(Oct. 1, 2003) (“Rule 56(e) requires statements in affidavits to be based on personal knowledge

and not based on information and belief.”); Caudillo ex rel. Caudillo v. Lubbock Indep. Sch. Dist.,

311 F. Supp. 2d 550, 558 (N.D. Tex. 2004) (“Affidavits, or portions thereof, that are not based on

personal knowledge or that are based merely on information and belief cannot be considered in

deciding a motion for summary judgment.”). Because Plaintiff’s verification is “based on


explanation beyond lack of diligence for late disclosures, and (iii) after Defendant had already
prepared the draft summary judgment brief.
                                                 4
   Case 3:16-cv-01312-L Document 40 Filed 02/15/21               Page 5 of 5 PageID 440



reasonable inquiry . . . to the best of my knowledge, information and belief,” Plaintiff’s

interrogatory responses are not admissible summary judgment evidence.

      WHEREAS, Defendant Martin Marietta Materials, Inc. requests that the Court strike and not

consider Plaintiff’s summary judgment materials identified herein as well as in Defendant’s Reply

to Motion for Summary Judgment, and grant such additional and further relief to which Defendant

may be entitled.



                                            Respectfully submitted,

                                            /s/ Mike Birrer
                                            Mike Birrer
                                               Texas State Bar No. 00783662
                                               mbirrer@ccsb.com
                                            Chelsea Glover
                                               Texas State Bar No. 24097738
                                              cglover@ccsb.com
                                            CARRINGTON, COLEMAN,
                                               SLOMAN & BLUMENTHAL, L.L.P.
                                            901 Main Street, Suite 5500
                                            Dallas, Texas 75202
                                            Telephone: (214) 855-3000
                                            Facsimile: (214) 855-1333

                                            Attorneys for Defendant Martin Marietta
                                            Materials, Inc.




                                               5
